Citation Nr: 0834707	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  05-25 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD) from September 8, 
2000 to February 19, 2008.

2.	Entitlement to a rating higher than 50 percent for PTSD 
since February 20, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active duty for training (ACDUTRA) from May 
1986 to October 1986, active service from January 1991 to 
June 1991 and additional service in the Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland which granted service connection and a 
30 percent rating for PTSD, effective September 8, 2000. The 
veteran appealed from the initial assigned evaluation. 
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). The 
case was later transferred to the RO in New Orleans, 
Louisiana.

In March 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board. 

The Board remanded this case to the RO (via the Appeals 
Management Center (AMC) in Washington, D.C.) in July 2007 for 
additional development. The RO/AMC's June 2008 rating 
decision granted a higher 50 percent rating from February 20, 
2008. Following this award, the veteran has continued the 
appeal for a higher schedular rating. See A.B. v. Brown, 6 
Vet. App. 35, 39 (1993) (the claimant is presumed to be 
seeking the highest possible rating for a disability unless 
he or she expressly indicates otherwise).

In July 2008, the veteran provided to the RO/AMC additional 
evidence consisting of two lay statements from other 
individuals in support of her claims. She has since also 
provided a waiver of the right to RO initial consideration of 
the evidence.         38 C.F.R. §§ 20.800, 20.1304(c) (2008).

FINDINGS OF FACT

1.	From September 8, 2000 up until April 13, 2003, the 
veteran's symptoms due to PTSD were no worse than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.

2.	From April 14, 2003 up until February 19, 2008, PTSD 
involved occupational and social impairment with reduced 
reliability and productivity.

3.	Since February 20, 2008, the symptoms and manifestations 
attributable to PTSD have been no worse than involving 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 30 
percent for PTSD from September 8, 2000 to April 13, 2003 are 
not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.126, and 4.130, Diagnostic Code 9411 
(2008).

2.	The criteria for a 50 percent rating for PTSD from April 
14, 2003 to February 19, 2008 are met. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 4.130, 
Diagnostic Code 9411 (2008).

3.	The criteria for a rating higher than 50 percent for 
PTSD since February 20, 2008 are not met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.126, and 
4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.         §§ 5100, 5102, 5103A, 5107, 5126 (West 
2002 & Supp. 2008), prescribes several requirements regarding 
VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.       Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)   must inform the claimant of any 
information and evidence (1) that is necessary to 
substantiate the claim; (2) that the claimant is expected to 
provide; and (3) that VA will seek to provide on the 
claimant's behalf. See also Pelegrini v. Principi,          
18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  

The provisions of 38 C.F.R. § 3.159 have been in part 
revised. These revisions      are effective as of May 30, 
2008. 73 Fed. Reg. 23,353-23,356 (April 30, 2008).        The 
final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. The final rule also removes the 
fourth sentence of 38 C.F.R. § 3.159(b)(1), previously 
indicating that if VA does not receive the necessary 
information and evidence requested from the claimant within 
one year of the date of the notice, VA cannot pay or provide 
any benefits based on that application. The revised sentence 
reflects that the information and evidence that the claimant 
is informed that he or she is to provide must be provided 
within one year of the date of the notice. Finally, under 
38 C.F.R. § 3.159(b)(3), no duty to provide section 
38 U.S.C.A. § 5103(a) notice arises upon receipt of a NOD or 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established. VA may continue to have an obligation 
to provide adequate 38 U.S.C.A. § 5103(a) notice despite 
receipt of an NOD if the claim was denied and compliant 
notice was not previously provided. See Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34           (Fed. Cir. 
2007). 
The United States Court of Appeals for Veterans Claims 
(Court) has further held in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
including notice to the claimant that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.

In addition, the relevant notice information must have been 
timely sent. The Court       in Pelegrini II prescribed as 
the definition of timely notice the sequence of events 
whereby VCAA notice is provided in advance of the initial 
adjudication of the claim. See also 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

The veteran is appealing the initial disability rating 
assigned following the RO's August 2004 rating decision which 
granted service connection for PTSD.
Generally, where a claim for service connection has been 
substantiated and an initial rating and effective date 
assigned, the filing of a notice of disagreement (NOD) with 
the RO's decision as to the assigned disability evaluation 
does not trigger additional 38 U.S.C.A. § 5103(a) notice. The 
claimant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to either of these 
"downstream elements." See Goodwin v. Peake, 22 Vet. App. 
128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 
112, 119 (2007). Here,              the veteran was apprised 
of the requirements of the VCAA through January 2001 
correspondence as to her then-pending claim for service 
connection for PTSD.            As a result, VCAA-compliant 
notice on the issue of an increased initial rating after 
service connection was established was not required. 

In any event, the veteran has been provided several notice 
letters dated July 2007 and February 2008 explaining what 
evidence would substantiate her claims. The December 2004 
Statement of the Case (SOC) and June 2008 Supplemental SOC 
(SSOC) cited to the applicable rating criteria. These letters 
also explained the joint obligation between VA and the 
veteran to obtain pertinent evidence and information, 
including that VA would undertake reasonable measures to 
assist in obtaining further VA medical records, private 
treatment records and other Federal records. See 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).

During the pendency of the appeal, the Court issued the 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
under which there exists a heightened notice obligation to a 
claimant attempting to establish entitlement to an increased 
rating for a service-connected disability. Since this case 
involves an issue of the appropriate initial disability 
rating following an appeal from the award of service 
connection, this notice standard is not applicable. Goodwin, 
supra.  

Furthermore, VA has taken appropriate action to comply with 
the duty to assist the veteran through obtaining VA 
outpatient records, and arranging for her to undergo several 
medical examinations. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4). Charles v. Principi, 16 Vet. App. 370 (2002). 

In support of her claims, she has provided personal 
statements and lay statements from other individuals. In 
accordance with the Board's prior remand directive the RO/AMC 
requested that she identify further available treatment  
records. She responded that she had received treatment at the 
VA Medical Center (VAMC) in Washington, D.C. and did not 
further indicate specific treatment dates. However, as 
reported on a recent VA examination the period of treatment 
at Washington VAMC was from 2000 to 2003. The records from a 
substantial portion of this period have been obtained, and a 
March 2002 evaluation report indicated a negative PTSD 
screen. As a result, the absence of records from the entire 
treatment period is not detrimental to adjudication of the 
appeal. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 
The record as it stands includes sufficient competent 
evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, no further action is necessary to 
assist the veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say,                
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence       
he should submit to substantiate his claim." Conway v. 
Principi, 353 F. 3d. 1369  (Fed. Cir. 2004). Accordingly, the 
Board will adjudicate the claims on the merits.


Analysis of the Claim

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity. 
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R.          
§ 4.1 (2008). Each service-connected disability is rated on 
the basis of specific criteria identified by Diagnostic 
Codes. 38 C.F.R. § 4.27. Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. Generally,    the degrees of disability specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability. 38 C.F.R. § 
4.1.

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his or her disability over time. See Fenderson, 
12 Vet. App. at 125-26.

The August 2004 rating decision on appeal which granted 
service connection for PTSD assigned an initial 30 percent 
disability rating, effective from September 8, 2000, under 
the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411. A 
June 2008 rating decision granted a higher 50 percent rating 
effective February 20, 2008. 

The VA rating schedule provides that psychiatric disorders 
other than eating disorders, including PTSD, are to be 
evaluated according to a General Rating Formula for Mental 
Disorders. 38 C.F.R. § 4.130.

Under that formula, a 30 percent rating is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-term and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent rating may be assigned where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessed rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating 
formula are not requirements for a particular evaluation, but 
are examples providing guidance as to the type and degree of 
severity of these symptoms. Consideration also must be given 
to factors outside the rating criteria in determining the 
level of occupational and social impairment. Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

September 8, 2000 to February 19, 2008

A review of the record does not substantiate assigning a 
higher initial rating than 30 percent for PTSD from the 
September 8, 2000 effective date of service connection up 
until the completion of an April 2003 VA psychiatric 
examination. Since however the record further shows an 
exacerbation of psychiatric symptomatology as of the April 
14, 2003 examination an increase in rating to 50 percent is 
warranted from this date onwards.        

Based on the available evidence the records of outpatient 
treatment from the Washington VAMC dated from February to 
November 2000 do not show any instances of psychiatric 
treatment. On later evaluation in March 2002 the results of a 
PTSD screen were negative. This report indicated some 
symptoms of depression. The veteran denied the presence of 
any suicidal thoughts. Following referral to a psychologist, 
she reported she was not employed and had several ongoing 
stressful life situations. The psychologist then referred her 
to group counseling sessions.

The veteran underwent a VA examination in April 2003. She 
reported having had symptoms of sleep disturbances, 
flashbacks, memory difficulties, and fatigue. According to 
the veteran events in the news had made her nightmares worse 
and flashbacks more frequent. She also reported having crying 
episodes and stated that one time she had stabbed her right 
side trying to hurt herself because she was so severely 
depressed. The veteran related that she had previously lost a 
job because of problems with poor focus, reduced 
concentration and sleep difficulties. She had since found 
full-time employment in another capacity, and was concerned 
she would loose this job because of impaired concentration, 
poor sleep, flashbacks, and worsening of her temper. A mental 
status examination revealed an alert woman who was crying and 
tearful with a depressed mood and depressed affect and who 
seemed to have some memory problems especially in the recent 
realm. The examiner considered her able to handle any funds 
in her possession. The diagnosis was PTSD related to being in 
a war zone. The Global Assessment of Functioning (GAF) score 
assigned was 60.

VA outpatient records from February 2005 to March 2006 do not 
indicate further instances of psychiatric evaluation and 
treatment.

During a March 2007 Board videoconference hearing the veteran 
testified as to having symptoms of sleep difficulties, along 
with periods of depressed mood. She was employed on a part-
time basis.

The demonstrated severity of symptoms due to PTSD up until 
the April 2003 VA examination is most consistent with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks. For this time period the record 
of a March 2002 evaluation indicated depressive episodes and 
difficulty adjusting to various stressful life circumstances. 
Otherwise, there is no record of relevant psychiatric 
treatment or counseling, or other basis to conclude that the 
veteran experienced any of those more serious symptoms which 
are constituent of the next higher 50 percent disability 
evaluation. Of further note is that a diagnosis of PTSD was 
not confirmed as of that time. Hence, a 30 percent rating 
remains the proper evaluation from September 8, 2000 to April 
13, 2003.

Based on the competent evidence since April 2003 the 
veteran's PTSD is best characterized as manifesting 
occupational and social impairment with reduced reliability 
and productivity. The VA psychiatric examination during this 
timeframe revealed significant impairment of memory, 
difficulty in establishing effective work and social 
relationships, and mood disturbances of anger and depression 
with a self-described episode of intentional injury to self. 
These findings are all components of the applicable rating 
criteria for a 50 percent evaluation. 38 C.F.R. § 4.130, 
Diagnostic Code 9411. 

As indicated below a subsequent VA examiner in February 2008 
described aspects of the veteran's behavior as linked to a 
distinct depressive disorder which is a nonservice-connected 
component of the diagnostic picture, whereas the April 2003 
examiner described depressive type symptoms in context of the 
veteran's PTSD and reaction to reminders of stressful 
incidents from service. Consequently, the identified mood 
disturbance is not readily distinguishable from 
manifestations of service-connected disability. See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where it is 
not possible to separate the effects of a service-connected 
disability from any nonservice-connected conditions by 
competent opinion, all symptoms must be attributed to the 
service-connected disability). See also, Howell v. Nicholson, 
19 Vet. App. 535, 540 (2006). 

The April 2003 VA examiner assigned a GAF score of 60 which 
is generally equivalent to moderate impairment, but which 
indicates some symptoms that are entirely consistent with a 
50 percent rating. See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 2000) (DSM-IV-R) (defining a GAF 
score in the 51 to 60 range as indicative of moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers)). 

Accordingly, the Board concludes that a 50 percent rating is 
the correct schedular evaluation from the April 14, 2003 date 
of VA examination up until February 19, 2008.

February 20, 2008 to the Present

The competent medical evidence continues to show that a 50 
percent rating best approximates the severity of the 
veteran's PTSD since February 20, 2008.

On examination again in February 2008 the veteran described 
symptoms of sleep problems, poor appetite, poor memory, 
anxiety and depression. She stated she sometimes heard 
unusual sounds. She described experiencing suicidal ideas, 
and stated that she had homicidal ideas towards a neighbor 
for making noise. The veteran indicated that she had cut her 
arm two years ago ostensibly in some sort of depressive or 
suicidal gesture. She was not then employed. The veteran 
retained the ability to engage in a normal range and variety 
of activities of daily living without interruption of her 
daily routine. 

Mental status examination revealed she presented in the 
interview as depressed and spoke in a monotone. She was 
tearful and indicated a history of a suicide gesture. Thought 
processes were logical, coherent and relevant. She was 
articulate, verbal, well-dressed and well-groomed, and 
exhibited good social skills. Speech was well understood. The 
veteran was well-oriented to time, place, person and 
situation. Her affect was spontaneous and reasoning good. 
Fund of general information was good. She exhibited no 
psychomotor slowing or agitation. Her verbal comprehension 
was good. Concentration seemed poor. She stated that her 
short term memory was poor at times. Sensorium was cloudy. 
She denied having any head trauma, seizure or stroke. A 
review of psychological symptoms resulted in the endorsement 
of anxiety, panic attacks, depression, insomnia, appetite 
disturbance, crying spells, anhedonia and nightmares. The 
veteran indicated racing thoughts as well as some head pain. 
She described anger control problems. She also indicated 
auditory and visual phenomenon such as animal noises that 
occurred about three times per week. She described paranoia 
and suicidal or homicidal ideation at times.

The examiner observed that although the veteran complained 
severely of symptoms of PTSD and psychotic depression she was 
not pursuing any sort of treatment. Significantly, in that it 
constitutes competent medical evidence indicating that not 
all of the veteran's mental impairment results from PTSD, the 
examiner observed  that the veteran had two comorbid 
conditions of psychotic depression and PTSD. He further noted 
that the veteran had a variety of environmental and 
situational factors which had no doubt influenced her current 
adjustment including a recent divorce. The diagnosis was 
PTSD; major depressive disorder with psychosis; and alcohol 
abuse. The GAF was 55. The veteran retained the capacity to 
manage her benefits. 

According to the examiner all three of the above diagnoses 
constituted separate issues. The veteran reported very 
serious symptoms of psychotic depression and PTSD despite the 
fact that she had not pursued treatment in the last three to 
four years. The examiner noted review of lay statements from 
two associates of the veteran describing her symptoms. Also 
indicated was that major depressive disorder was a separate 
but comorbid condition and the veteran's PTSD accounted for a 
GAF of 55.

The veteran provided lay statements from friends in support 
of her claim in July 2008. The first statement indicated the 
observation that the veteran's demeanor had changed and she 
had become withdrawn and isolated, and that these symptoms 
had started after the veteran returned from service in the 
Persian Gulf in 1991. Another statement described an 
inability to get along with others, sleep problems, social 
and emotional stress, neglect of personal hygiene and 
appearance, and problems handling stressful life situations. 

There is indication from the above of worsening in 
symptomatology that should be accounted for in rating the 
veteran's service-connected PTSD, and which is the basis for 
the existing 50 percent rating given the findings on VA 
examination. This is due to the medical findings of flattened 
affect, mood disturbances, and noted difficulty in 
maintaining work and social relationships. 

On examination there was reported suicidal and homicidal 
ideation, hallucinations and instances of paranoia, all more 
serious symptoms possibly indicating a greater degree of 
impairment provided from service-connected disability. 
However, the February 2008 examination nonetheless attributed 
these symptoms to psychotic depression, a nonservice-
connected disorder. The examiner described various 
situational life circumstances that had exacerbated a major 
depressive disorder with psychosis and recommended future 
treatment options. These more pronounced manifestations to 
include with a psychotic component have therefore been 
attributed primarily to depression. 

According to the examination psychotic depression was a 
comorbid but distinct diagnosis. See e.g., Mittleider, 11 
Vet. App. at 182. In providing a depiction of the severity of 
PTSD excluding the impact of depressive disorder the examiner 
assigned a GAF of 55, a designation which correlates to 
moderate impairment. Hence, the symptoms due to PTSD 
correspond to the present 50 percent rating. 38 C.F.R. § 
4.130, Diagnostic Code 9411. The examiner's observation is 
clearly competent medical evidence indicating that the whole 
of the veteran's psychiatric impairment is not related to 
PTSD. By "competent medical evidence" is meant in part that 
which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

The Board has also evaluated statements from lay witnesses 
including the second statement which describes social 
impairment and lack of personal hygiene, a component of the 
rating criteria for the next higher evaluation. In view of 
the February 2008 examiner's opportunity to review these 
statements himself, and contrary finding of entirely well-
groomed appearance, the evidence in its entirety does not 
establish a neglect of hygiene due to the service-connected 
disorder at issue. See 38 C.F.R. § 4.2 (indicating that it is 
the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history). The comprehensive evidence of record is consistent 
with the existing disability rating.

A 50 percent rating for PTSD remains warranted since February 
20, 2008 under the provisions of the rating schedule.

Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. In 
this case, the veteran has not shown that her PTSD has caused 
her marked interference with employment, meaning above and 
beyond that contemplated by her current schedular rating. 
While the veteran had recently ended a period of part-time 
employment as of the February 2008 examination, there is no 
indication that she is not able to otherwise obtain 
employment in a different setting. The veteran's service-
connected psychiatric disorder also has not necessitated any 
periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards. In the absence of the evidence of such factors, 
the Board is not required to remand this case to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). 
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is granting an increased rating 
of 50 percent for PTSD from April 14, 2003 to February 19, 
2008 due to an increase in severity of symptomatology since 
the effective date of service connection. Fenderson, 12 Vet. 
App. at 125-26. The claims for higher ratings during the 
remaining time periods are denied. To the extent any higher 
degree of compensation is sought, the preponderance of the 
evidence is unfavorable on these claims, and the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

An initial rating higher than 30 percent for PTSD from 
September 8, 2000 to April 13, 2003 is denied.

A 50 percent rating for PTSD from April 14, 2003 to February 
19, 2008 is granted, subject to the laws and regulations 
governing the payment of VA compensation benefits. 

A rating higher than 50 percent for PTSD since February 20, 
2008 is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


